As I have not found time to write out an opinion, I shall content myself with stating the conclusions at which I have arrived.
That a crime has been committed within this State, and by the defendant is not denied by his counsel. But they insist that he cannot be punished here, because he was a citizen of Ohio, and owned no allegiance to this State. I am of opinion that it is not a matter of any importance whether the defendant owed allegiance to this State or not. It does not *Page 179 
occur to me that there are more than two cases where the question of allegiance can have anything to do with a criminal prosecution. First, where the accused is charged with a breach of the duty of allegiance, as in cases of treason; and second, where the government proposes to punish offences committed by its own citizens beyond the territorial limits of the State. When the offence, not being treason, is committed within this State, the question of allegiance has nothing to do with the matter.
It is not necessary to notice the peculiar relation which a citizen of one of the United States sustains to the other States; for if a subject to the British Crown, while standing on British soil in Canada, should kill a man in this State, by shooting or other means, I entertain no doubt that he would be subject to punishment here, whenever our courts could get jurisdiction over his person.
This leads me to say, that it is not necessary to inquire how the criminal can be arrested or whether he can be arrested at all. If our courts cannot get jurisdiction over his person, they cannot try him. But that is no more than happens when a citizen, who has committed an offence within the State, escapes, and cannot be found. Jurisdiction of the offence, or subject matter, and jurisdiction to try the offender, are very different things. The first exists whenever the ofence was committed within this State; and the second, when the offender is brought into Court, and not before. And this is so, whether he be a citizen or not.
I am of opinion that the judgment of the Supreme Court should be affirmed.
Judgment affirmed. *Page 180